Citation Nr: 0925787	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-17 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
chondromalacia patella.

2.  Entitlement to a rating in excess of 20 percent for 
chronic cervical myalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1988 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claims for increased ratings.  The claims were 
certified for appeal by the Pittsburgh, Pennsylvania, RO.


FINDINGS OF FACT

1.  Right chondromalacia patella was not manifested by 
moderate instability or recurrent subluxation.

2.  Chronic cervical myalgia was not manifested by forward 
flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5299 (2008).

2.  The criteria for a rating in excess of 20 percent for 
chronic cervical myalgia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5243, 5299 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the VA 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In this case, the RO provided VCAA notice in a July 2005 
letter.  The Veteran was notified of what evidence was 
required to substantiate her claims for increased knee and 
cervical spine evaluation.  The letter informed her of what 
evidence VA would obtain, what evidence she was expected to 
provide, and of what assistance VA could provide the Veteran 
in obtaining evidence from other agencies.  Finally, the 
letter notified the Veteran that she may submit any evidence 
that her service-connected disability increased in severity.  
The July 2005 VCAA letter notified the Veteran that medical 
or lay evidence could be submitted to substantiate her claim 
and provided specific examples for such evidence.  This 
information was provided to the Veteran prior to the initial 
adjudication of her claim.

The Veteran was also provided with a notification letter 
containing specific information regarding the measurements 
required to prevail in her claim in a May 2006 letter, to 
include how disability evaluations and effective dates are 
assigned.  The claim was then readjudicated in June 2006, 
after notice was provided.  

Furthermore, the Veteran was given ample opportunity to 
provide the necessary evidence to support her claim.  The 
Veteran had approximately four years to submit argument, 
evidence, and to request a hearing.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claims for increased rating for knee and cervical 
spine disabilities.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran is receiving Workers' 
Compensation.  VA attempted to obtain all records in October 
2006 and received no response from the Department of Labor.  
Thereafter, VA contacted the Veteran regarding these records.  
In a letter received in November 2006, the Veteran noted that 
her Workers' Compensation records were merely repetitive of 
what was already in her claims file.  She requested that her 
appeal proceed based on the evidence of record.  This was 
confirmed via a telephone conversation in January 2007.

VA has met the duty to assist the Veteran in the development 
of her claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  The Veteran was 
afforded a VA examination in August 2005.  Hence, the case is 
ready for adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

The Veteran seeks an increased initial rating for a right 
knee disability.  Degenerative changes of the knee with 
limitation of motion are rated under           38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 
5260, flexion limited to 45 degrees warrants a 10 percent 
rating, and when limited to 30 degrees, a 20 percent rating 
is assigned.  Diagnostic Code 5261 states that a 10 percent 
rating is assigned for extension limited to 10 degrees, and a 
20 percent rating is warranted for extension limited to 15 
degrees.
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, covering other 
impairment of the knee, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability, and a 20 
percent rating is assigned for moderate recurrent subluxation 
or lateral instability.
 
Normal range of motion of the knee is to zero degrees 
extension and zero to 140 degrees flexion.  38 C.F.R. § 
4.71a, Plate II.

At an August 2005 VA examination of the right knee, the 
Veteran complained of achy pain in her right knee, averaging 
a four to five on the zero to 10 pain scale.  She described 
her pain as chronic with no specific flare ups.  Limitation 
of movements was not a problem, but constant pain continued 
to be an issue.  She did not use any assistive devices.  A 
physical examination showed a normal appearing knee, with no 
sign of effusion.  Ligaments were stable on testing.  Her 
patellar glided freely without crepitus.  Range of motion 
showed extension to zero degrees and flexion zero to 120 
degrees.  With repeated range of motion, she did have 
aggravated pain in the right knee.  The examiner noted that 
the Veteran was independent, when answering how her knee 
affected her activities of daily living.  The major 
functional impact was described as chronic knee pain.  Gait 
was slightly antalgic favoring the right knee.  Shoes showed 
normal wear and tear.  X-rays were negative previously, and 
no new x-rays were taken.  The Veteran was diagnosed with 
stable right patellar chondromalacia, with chronic pain.

The Board finds that the Veteran is not entitled to a rating 
in excess of 10 percent for her right knee disability.  The 
Veteran had very slight limitation of motion in her right 
knee, and a higher rating under Diagnostic Codes 5260 and 
5261 would not apply.  Under Diagnostic Code 5257, the 
Veteran has not shown recurrent subluxation of her knee; her 
patellar glided freely upon examination.  Moderate 
instability of the knee was also not shown.  The Veteran had 
stable ligaments, with no effusion, and a slight gait 
alteration.  The Veteran is not entitled to a higher rating.

The Board further finds that the Veteran is not entitled to a 
higher disability rating based on DeLuca factors.  After 
repetitive motion, the Veteran did show some functional loss 
due to pain, but she had no weakened movement, excess 
fatigability, or swelling and pain on movement.  Furthermore, 
chronic pain is her only symptom of her knee disability.  
This symptom has already been considered when rating the 
Veteran at a 10 percent evaluation.  To afford the Veteran a 
higher rating based on her pain would be evaluating her twice 
on the same symptom.  For these reasons, a higher rating is 
not warranted.

The Veteran also argues that she is entitled to a rating in 
excess of 20 percent for cervical myalgia.  Spinal 
disabilities are rated under the General Formula for Diseases 
and Injuries of the Spine (General Formula) under 38 C.F.R. § 
4.71a, Diagnostic Code 5242.  This General Rating Formula 
assigns disability ratings with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. Under this formula, a 20 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less, or when there is 
favorable ankylosis of the entire cervical spine.
 
Normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
rotation are zero to 80 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees.  Note 2, General Rating Formula for Disease and 
Injuries of the Spine,    38 C.F.R. § 4.71a, Plate V (2008).
 
The Veteran was afforded a VA examination in August 2005.  
The Veteran complained of stiffness in her neck.  Pain relief 
was obtained through ice and pain medication.  She described 
the severity of her neck pain as a seven to eight on the pain 
scale.  Headache and seizure disorder were denied.  A 
physical examination showed normal shoulder movements.  
Forward flexion of the cervical spine was zero to 40 degrees.  
Extension was zero to 20 degrees.  Rotational movements were 
zero to 70 degrees to her right and zero to 80 degrees to her 
left.  Lateral flexion was zero to 40 degrees bilaterally.  
Repeated motion of forward flexion caused her discomfort and 
increased pain.  No muscle spasms were elicited on 
examination.  The Veteran was tender to palpation along the 
C5 though C7.  X-rays taken in January 2004 showed mild disc 
space narrowing at C5-6 and C6-7 levels.  Foraminal 
encroachment bilaterally was seen at C5-6 and C6-7 levels, 
slightly more prominent on the right side.  The Veteran was 
diagnosed with degenerative joint disease of the cervical 
spin and mild degenerative disc disease of the lower cervical 
spine. 

Dr. J.T., a chiropractor, reported in June 2006  that the 
Veteran had been examined and treated myo-spasms in multiple 
regions, including the upper cervical. The impressions 
included C5-6 and C6-7 disc herniations.

In January 2007, the Veteran reported to the VA Medical 
Center with a flare up of her neck pain with irradiation of 
her right shoulder and right arm.  Good range of motion was 
shown.  The Veteran was diagnosed with neck pain and right 
shoulder pain with irradiation of her right arm.  She had the 
same chronic pain with a flare up, most likely related to 
radiculopathy.

The evidence shows that the Veteran does not warrant an 
evaluation greater than 20 percent because her cervical spine 
cannot be characterized as favorably ankylosed or by forward 
flexion 15 degrees or less.  While the Veteran showed some 
slight reduction in range of motion, she does not have any 
ankylosis of the cervical spine.  Therefore, a higher initial 
rating is not in order.

The Veteran argues that she is entitled to a higher 
disability rating based on DeLuca.  The Board disagrees.  
While the Veteran did show pain on repetitive motion, her 
range of motion fell below the criteria for a 20 percent 
rating.  The current evaluation of 20 percent includes the 
Veteran's additional limitations of pain.  Furthermore, the 
general rating formula for spinal disabilities assigns 
disability ratings with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease.  The rating criteria are controlling regardless 
whether these symptoms are present.  Therefore, the Veteran 
is appropriately rated at a 20 percent evaluation.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of her case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1). 
 The Veteran's disabilities have not resulted in marked 
interference with employment, or required frequent periods of 
hospitalization.  While the Veteran is not currently 
employed, there is no indication that she is unable to 
maintain employment based on her knee and cervical spine 
disabilities.  At the VA knee examination, the Veteran was 
described as independent.  While the Veteran noted that her 
neck used to bother her on the job, there was no indication 
that her neck caused marked interference with employment.  
Other records show that the Veteran was found medically 
unsuitable for work based upon a thoracolumbar disability, 
with no mention of a neck or knee disability.  See May 1995 
letter.  The current schedular criteria also adequately 
compensates the Veteran for the current nature and extent of 
severity of the disabilities at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for referral for consideration of extraschedular rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for applications.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a rating in excess of 10 percent for right 
chondromalacia patella is denied.

Entitlement to a rating in excess of 20 percent for chronic 
cervical myalgia is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


